DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-16 in the reply filed on 10/8/2021 is acknowledged.  The traversal is on the ground(s) that the identified groups have “similarities” and that there would be no serious burden on the examiner to examine all claims.  This is not found persuasive because the grouped inventions include mutually exclusive structures, which are substantial, and would, therefore present a serious burden on the examiner to conduct a search of all of the recited structure(s) of the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9186867 to Campbell (“Campbell”) in view of US 6842962 to Blacket (“Blacket”).
From Claim 1: Campbell discloses a substrate 12 for use in an assembly having joined substrates, the dimpled substrate defining:
at least one preformed interior cavity 22;
at least one preformed exterior profile 18 adjacent the interior cavity and defining a wall therebetween; and
at least one locating feature (arrows, below, showing indent at top, and annular “button” at bottom) configured to identify a location of the at least one preformed exterior profile.

    PNG
    media_image1.png
    548
    790
    media_image1.png
    Greyscale

Campbell does not disclose the lower substrate being dimpled.
Blacket teaches the use of dimpled substrates in self piercing rivet applications for joining sheets because it results in a greater shear load strength in the final assembly (Col 1., ll. 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Campbell by using dimpled substrates as taught by Blacket in order to increase shear load strength.
-From Claim 2: Campbell discloses wherein the locating feature is disposed on the preformed exterior profile (i.e., the button on the bottom).
-From Claim 3: Campbell discloses wherein the locating feature is disposed adjacent to the preformed exterior profile (i.e., the button on the bottom).
-From Claim 4: Campbell discloses wherein the locating feature is a notch (i.e., annular shaped recess shown below) formed into the dimpled substrate away from the preformed exterior profile.

    PNG
    media_image2.png
    439
    797
    media_image2.png
    Greyscale

-From Claim 5: Campbell does not disclose wherein the wall defines a variable thickness.  However, it would have been an obvious matter of design choice to make the thickness of the wall greater at, e.g., the points at which the pressure from the rivet would be the greatest, so as to prevent the rivet from unintentionally puncturing the bottom substrate during assembly.
-From Claim 6: Campbell discloses wherein the locating feature is selected from the group consisting of surface texturing, laser marking, laser projection, ink application, dimpling, chemical etching, a notch located on an edge of the substrate, a hole through the substrate adjacent to the preformed exterior profile, *an indent*, a bead, and an embossment.
-From Claim 7: Campbell discloses wherein the locating feature is configured to identify the location of the preformed exterior profile for a vision system.
-From Claim 8: Campbell does not specifically disclose wherein the dimpled substrate is an aluminum casting or an aluminum extrusion.
However, Campbell shows that the other substrate can be made of aluminum or composite, i.e., that it is known in the art that aluminum and composite would be equivalent for that the specific structure of the two substrates being joined.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute aluminum for composite.
-From Claim 9: Campbell discloses wherein the dimpled substrate is a composite material (Col. 3, l. 27).
-From Claim 10: Campbell discloses an assembly comprising:
an upper substrate 24; 
a substrate 12 defining: 
a preformed interior cavity 22; 
a preformed exterior profile 18 adjacent the preformed interior cavity and defining a wall therebetween; and 
shown in Figure above) configured to identify a location of the preformed exterior profile; and 
a self-piercing rivet 20 extending through the upper substrate and into the preformed interior cavity of the dimpled substrate.
Campbell does not disclose the lower substrate being dimpled.
Blacket teaches the use of dimpled substrates in self piercing rivet applications for joining sheets because it results in a greater shear load strength in the final assembly (Col 1., ll. 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Campbell by using dimpled substrates as taught by Blacket in order to increase shear load strength.
-From Claim 11: Campbell does not disclose wherein the wall defines a variable thickness.  However, it would have been an obvious matter of design choice to make the thickness of the wall greater at, e.g., the points at which the pressure from the rivet would be the greatest, so as to prevent the rivet from unintentionally puncturing the bottom substrate during assembly.
-From Claim 12: Campbell discloses wherein the preformed interior cavity is not plastically deformed after installation of the self-piercing rivet. (See Fig. 3, showing no deformation of shape of 22)
-From Claim 13: Campbell discloses wherein the locating feature is disposed on the preformed exterior profile (i.e., the button on the bottom).
-From Claim 14: Campbell discloses wherein the locating feature is disposed adjacent to the preformed exterior profile (i.e., the button on the bottom).
-From Claim 15: Campbell discloses wherein the locating feature is a notch (see annotated Figure above) formed into the dimpled substrate away from the preformed exterior profile.
-From Claim 16: Campbell discloses wherein the locating feature is selected from the group consisting of surface texturing, laser marking, laser projection, ink application, dimpling, chemical etching, a notch located on an edge of the substrate, a hole through the substrate adjacent to the preformed exterior profile, *an indent*, a bead, and an embossment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/27/2022